Citation Nr: 0120129	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the right leg resulting from surgery 
at a VA facility for bilateral inguinal hernia in August 
1998.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

This appeal arises from the March 2000 rating decision from 
the Department of Veterans Affairs (VA) Pittsburgh, 
Pennsylvania Regional Office (RO) that denied the veteran's 
claim for entitlement to compensation under 38 U.S.C.A. § 
1151 for a right leg disability.


REMAND

At the outset it is noted that in claims for compensation 
under 38 U.S.C.A. § 1151 received after October 1, 1997, 
benefits may be paid for additional disability or death 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the VA, when the proximate cause of the additional 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable. 
Where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospital, medical or surgical treatment, which is deficient 
to standards set out by law, compensation shall be awarded in 
the same manner as if such disability were service connected.  
38 U.S.C.A. § 1151 requires a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  As the veteran filed his 
claim in November 1999, the new standard is solely 
applicable.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  
38 U.S.C.A. § 1151 (West Supp. 2001).

In this case, the veteran contends that he sustained a right 
leg disability, manifested by pain and numbness, due to his 
surgery for bilateral inguinal hernia at a Pittsburgh, 
Pennsylvania VA Medical Center in August 1998.  The record is 
inadequate to fully adjudicate the veteran's claim, as an 
examination is needed which includes a review of the medical 
records and provides an opinion as to the veteran's 
contentions. 

It is noted, for instance, that there is some conflicting 
data as to what, if any chronic residual disability exists 
that might be attributed to the surgery.  Medical 
clarification of this matter is indicated.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the approximate dates of treatment 
and the names and addresses of all health 
care providers (VA and private) who 
treated him for a right leg disability in 
recent years. Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
from the Pittsburgh, Pennsylvania VA 
Medical Center and from any private 
providers. Any treatment records not 
already of record regarding the veteran's 
surgery for bilateral inguinal hernia 
should additionally be obtained.  Records 
of treatment for before and after the 
surgery, to the extent not on file should 
be obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

3.   Following the development above, the 
RO should schedule the veteran for an 
appropriate examination to ascertain the 
nature and etiology of any right leg 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination, and the 
examiner should indicate that he/she has 
reviewed the file.  The examination must 
encompass a detailed review of the 
veteran's relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner.

After reviewing the record and examining 
the veteran, the examiner should respond 
to the following:

I.  Is there a current right leg 
disability?

If the answer to the above is yes:

A.  Is it at least as likely as not 
a result of VA surgery in August 
1998 for bilateral inguinal hernia?

B.  Is it at least as likely as not 
that the August 1998 VA surgery 
aggravated a preexisting right leg 
disability, related to co-existing 
conditions.

C.  Is it at least as likely as not 
that any disability was caused or 
aggravated by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of the 
VA in furnishing this treatment?

D.  Is it at least as likely as not 
that it any disability was 
reasonably foreseeable consequence 
of the surgery?

The reasons and bases for any conclusion 
reached should be discussed.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC should additionally include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If the 
veteran fails to appear for the scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




